Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 5, and 20-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
A pipe-support device comprising: a multicomponent platform; a plurality of support channels; a weatherproof coating; a central orifice; a plurality of texturizing elements; the multicomponent platform comprising a baseplate and a support platform; the support platform being attached adjacent to the baseplate; the plurality of channels normally traversing into the support platform; the plurality of channels being positioned opposite to the baseplate, across the support platform; the weatherproof coating being superimposed onto the baseplate, the support platform and the plurality of support channels. the weatherproof coating comprising a support portion, a sidewall portion, and a base portion, the support portion being superimposed onto the support platform and the plurality of channels, the sidewall portion being laterally superimposed around the baseplate and the support platform, and the base portion being superimposed onto the baseplate, opposite to the support platform; the central orifice normally traversing through the support platform and the baseplate, tapering from the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631